
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


FOURTEENTH LOAN MODIFICATION AGREEMENT


        This Fourteenth Loan Modification Agreement (this "Loan Modification
Agreement") is entered into as of December 27, 2011, and is effective as of
December 31, 2011, by and between SILICON VALLEY BANK, a California corporation
with a loan production office located at 2400 Hanover Street, Palo Alto, CA
94304 ("Bank") and MERU NETWORKS, INC., a Delaware corporation with its chief
executive office located at 894 Ross Drive, Sunnyvale, California 94089
("Borrower").

        1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.    Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of
January 29, 2007, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of January 29, 2007, between Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of November 30,
2007, between Borrower and Bank, as further amended by a certain Second Loan
Modification Agreement dated as of July 30, 2008, between Borrower and Bank, as
further amended by a certain Third Loan Modification Agreement dated as of
November 30, 2008, between Borrower and Bank, as further amended by a certain
Fourth Loan Modification Agreement dated as of February 26, 2009, between
Borrower and Bank, as further amended by a certain Fifth Loan Modification
Agreement dated as of April 27, 2009, between Borrower and Bank, as further
amended by a certain Sixth Loan Modification Agreement dated as of March 22,
2010, between Borrower and Bank, as further amended by a certain Seventh Loan
Modification Agreement ("Seventh Amendment") dated as of June 29, 2010, between
Borrower and Bank, as further amended by a certain Eighth Loan Modification
Agreement dated as of September 2010, between Borrower and Bank, as further
amended by a certain Ninth Loan Modification Agreement dated as of December 17,
2010, between Borrower and Bank, as further amended by a certain Tenth Loan
Modification Agreement dated as of March 9, 2011, between Borrower and Bank, as
further amended by a certain Eleventh Loan Modification Agreement dated as of
June 9, 2011, between Borrower and Bank, as further amended by a certain Twelfth
Loan Modification Agreement dated as of September 23, 2011, between Borrower and
Bank, and as further amended by a certain Thirteenth Loan Modification Agreement
dated as of November 7, 2011, between Borrower and Bank (as amended, the "Loan
Agreement"). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

        2.    DESCRIPTION OF COLLATERAL.    Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and that certain
Intellectual Property Security Agreement dated as of January 29, 2007, between
Borrower and Bank (the "IP Security Agreement" and together with the Loan
Agreement and any other collateral security granted to Bank, the "Security
Documents"). Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations, shall be referred to as the
"Existing Loan Documents".

        3.    DESCRIPTION OF CHANGE IN TERMS.    

        A.    Modifications to Loan Agreement.    

1.The Loan Agreement shall be amended by deleting the following term appearing
in Section 13.1 thereof:

" "Revolving Line Maturity Date" is the earliest of (a) December 31, 2011, or
(b) the occurrence of an Event of Default."

and inserting in lieu thereof the following:

" "Revolving Line Maturity Date" is the earliest of (a) February 28, 2012, or
(b) the occurrence of an Event of Default."

        4.    FEES.    Borrower shall pay to Bank a commitment fee equal to One
Thousand One Hundred Sixty-Seven Dollars ($1,167.00), which fee shall be due on
the date hereof and shall be deemed fully

--------------------------------------------------------------------------------



earned as of the date hereof. Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

        5.    RATIFICATION OF INTELLECTUAL PROPERTY SECURITY
AGREEMENT.    Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the IP Security Agreement and
acknowledges, confirms and agrees that said IP Security Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in said IP Security Agreement, which shall remain in full force and effect.

        6.    RATIFICATION OF REPRESENTATIONS AND WARRANTIES.    Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Representations and Warranties dated as of January 9,
2007, between Borrower and Bank (the "Representations and Warranties"), and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in the Representations and Warranties have not changed, as of
the date hereof, except (a) that Borrower has an additional subsidiary, Meru
Networks International, Inc., a Delaware corporation, (b) that Borrower's chief
executive address is 894 Ross Drive, Sunnyvale, California 94089, and (c) as set
forth on Annex A of the Seventh Amendment.

        7.    AUTHORIZATION TO FILE.    Borrower hereby authorizes Bank to file
UCC financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank's interest in the Collateral, including a notice that any disposition of
the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of Bank under the Code.

        8.    CONSISTENT CHANGES.    The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

        9.    RATIFICATION OF LOAN DOCUMENTS.    Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to Bank and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

        10.    NO DEFENSES OF BORROWER.    Borrower hereby acknowledges and
agrees that Borrower has no offsets, defenses, claims, or counterclaims against
Bank with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
Bank, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and Borrower hereby RELEASES Bank from any liability
thereunder.

        11.    CONTINUING VALIDITY.    Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank's agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations. Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

        12.    RIGHT OF SET-OFF.    In consideration of Bank's agreement to
enter into this Loan Modification Agreement, Borrower hereby reaffirms and
hereby grants to Bank, a lien, security interest and right of set off as
security for all Obligations to Bank, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL

--------------------------------------------------------------------------------



WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

        13.    JURISDICTION/VENUE.    Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of California
in any action, suit, or proceeding of any kind against it which arises out of or
by reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING,
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
BANK'S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

        14.    CONFIDENTIALITY.    Bank may use confidential information for the
development of databases, reporting purposes, and market analysis, so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

        15.    COUNTERSIGNATURE.    This Loan Modification Agreement shall
become effective only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------



        This Loan Modification Agreement is executed under the laws of the State
of California as of the date first written above.

BORROWER:       BANK:                      MERU NETWORKS, INC.       SILICON
VALLEY BANK
By:
 
/s/ KEITH KITCHEN


--------------------------------------------------------------------------------


 
 
 
By:
 
/s/ CHRISTOPHER SNIDER


--------------------------------------------------------------------------------


Name:
 
Keith Kitchen


--------------------------------------------------------------------------------


 
 
 
Name:
 
Christopher Snider


--------------------------------------------------------------------------------


Title:
 
VP, Corp. Controller


--------------------------------------------------------------------------------


 
 
 
Title:
 
Managing Director


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



FOURTEENTH LOAN MODIFICATION AGREEMENT
